Exhibit 10.1

 

June 29, 2006

 

Vertex Pharmaceuticals Incorporated

675 West Kendall Street

Cambridge, MA 02142

Attn:  Alfred Vaz

 

Re:                               Sublease dated September 14, 2004 between
Vertex Pharmaceuticals Incorporated, as sublandlord (“Vertex”), and Momenta
Pharmaceuticals, Inc. (“Momenta”), as subtenant, with respect to premises
located at 675 West Kendall Street, Cambridge, Massachusetts, as amended (the
“Sublease”)

 

Dear Al:

 

In connection with Momenta’s relocation from the third floor premises to the
fifth floor premises, this letter will confirm our agreement that,
notwithstanding anything in the Sublease to the contrary, (i) Momenta
may continue to access the third floor premises through July 9, 2006 to complete
decommissioning activities in third floor premises, and (ii) Momenta
may continue to submit to Vertex, and Vertex will continue to honor, Momenta’s
draw requests for the unused portion of the Fifth Floor Improvement Allowance
(as defined in the Second Amendment to Sublease) received through September 30,
2006.

 

Kindly acknowledge your agreement with the foregoing, by countersigning this
letter in the space provided below, and returning a copy to me.

 

 

 

Very truly yours,

 

 

 

 

 

Momenta Pharmaceuticals, Inc.

 

 

 

 

 

/S/ Richard P. Shea

 

 

 

Richard P. Shea

 

 

Chief Financial Officer

 

 

 

Agreed:

 

 

 

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

 

 

 

By:

/S/ Kenneth S. Boger

 

 

 

 

Kenneth S. Boger

 

 

 

Senior Vice President & General Counsel

 

 

 

--------------------------------------------------------------------------------